DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 & 26 where applicant claims “based on a determining that the object is an object of a predetermined type…”  What is carrying out this step?  What device is being used to carry out this function, as no device has been claimed?  For the purpose of compact prosecution, the claim has been examined to read, “based on a determination that the object is an object of a predetermined type…”.  
The dependent claims 23-25 and 27-30 do not resolve the issues in the claim from which they dependent from and hence they are also rejected for the same reasons as stated above.  
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claim(s) 21, 23, 26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer et al., US PG Pub 2018/0348783 A1., (hereafter Pitzer) in view of Millard et al., US PG pub 2019/0187703., (hereafter Millard) and further in view of Han et al., US PG pub 2017/0273527., (hereafter Han).  

Regarding claim 21 where it is disclosed by Pitzer to have a robotic cleaning device as shown in figures 1-3 and described in paragraph 21.  Pitzer describes their system including: “A cleaning robot [figs 1-3 and para., 21] comprising: at least one sensor [paragraph 21 LIDAR]; at least one camera [para’s., 63 and 74]; a communication interface [para’s., 49-53]; a memory [para’s., 55-57]; and a processor [para’s., 55-57] configured to: generate a navigation map for driving the cleaning robot using a sensor value obtained by the at least one sensor [para., 21 SLAM, where SLAM is the technique of generating a map from sensor data, e.g., LIDAR and camera data], control the at least one camera to photograph an image while the cleaning robot is driving based on the navigation map [para’s., 12, 90, 118-119 and 136-237], … , and control the communication interface to transmit the information regarding the object to an external terminal device [para 29].”  
However, it is not specifically disclosed by Pitzer to have their system, “…obtain information regarding an object included in the image by inputting the photographed image to a trained artificial intelligence model, based on determining that the object is an object of a predetermined type based on the obtained information regarding the object, drive the cleaning robot by avoiding the object….”  
Millard is directed to a semantic obstacle recognition for path planning  in a robotic cleaner, and discloses “…obtain information regarding an object included in the image by inputting the photographed image to a trained artificial intelligence model [Millard in at least para’s., 44 and 47-49], based on determining that the object is an object of a predetermined type based on the obtained information regarding the object, drive the cleaning robot by avoiding the object…[Millard in at least para’s., 44 and 47-49].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled/made to modify Pitzer by Millard where they are both directed to the same field of endeavor of robotic cleaners and the control of said devices.  Where one would have been motivated to modify Pitzer, by the use of a known technique to improve similar devices in the same way, as taught by Millard.  Where in this instance Pitzer does not disclose their system capturing an image and using an AI model to determine what the object is in the image that has been captured by the robot, as is disclosed by Millard.  This would allow the combined arts to be able to use the camera to determine what type of obstacle is on front of the robot and how to handle the robots path around the obstacle, as taught by Millard.  
However, neither Pitzer nor Millard disclose their system also, “…configured to: generate a navigation map for driving the cleaning robot using a sensor value obtained by the at least one sensor…”    
Han is directed to a cleaning robot and method for controlling the cleaning robot and they described, “…configured to: generate a navigation map for driving the cleaning robot using a sensor value obtained by the at least one sensor…[Han in at least para’s 90, 118-119 and 188]”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to have modified Pitzer and Millard by the teachings of Han, where they are all directed to the same filed of endeavor of robotic cleaners and the control of these devices.  Where one would have been motivated to modify both Pitzer and Millard, by the use of a known technique to improve a similar device in the same way as taught by Han.  Where it this instance the modification of both Pitzer and Millard whom do not have their system providing an image of the external object that the robot cleaner captures which would allow the robot to ask the user via the external device to help classify the unknown object when it encounters one to determine if it should move around and how it should move around it based on what it is.  
Regarding claim 23 where all the limitations of claim 21 are disclosed by Pitzer and Millard as described above.  Where it is disclosed by Pitzer in at least the abstract, paragraph 6 of the summary of the invention to have their system also have images and the providing it to the external device.  
Where they do not specifically disclose the limitation of, “the information regarding the object includes an image regarding the object, and wherein the external terminal device provides an image regarding the object.”  
Han is directed to a cleaning robot and method for controlling the cleaning robot and they described, “the information regarding the object includes an image regarding the object, and wherein the external terminal device provides an image regarding the object [para., 108].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to have modified Pitzer and Millard by the teachings of Han, where they are all directed to the same filed of endeavor of robotic cleaners and the control of these devices.  Where one would have been motivated to modify both Pitzer and Millard, by the use of a known technique to improve a similar device in the same way as taught by Han.  Where it this instance the modification of both Pitzer and Millard whom do not have their system providing an image of the external object that the robot cleaner captures which would allow the robot to ask the user via the external device to help classify the unknown object when it encounters one to determine if it should move around and how it should move around it based on what it is.  
Regarding claim 26 which is the corresponding method claim for system claim 21 and therefore rejected for the same reasons as stated for claim 21 above.  
Regarding claim 28 which is the corresponding method claim for system claim 23 and therefore rejected for the same reasons as stated for claim 23 above.

Claim(s) 22, 24-25, 27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer, Millard and Han as applied to claim 21 above, and further in view of Gil et al., US PG Pub 2018/0353042 (hereafter Gil).  

Regarding claim 22 where all the limitations of claim 21 are disclosed by Pitzer and Millard as described above.  However, it is not described by either Pitzer or Millard to have their system also, “the external terminal device is configured to provide a UI indicating an area in which the object is located on the navigation map displayed by the external terminal device based on the information regarding the object.”  
Gil is directed to a cleaning robot where it can, “the external terminal device is configured to provide a UI [Figs., 9A-C and para., 147-150] indicating an area in which the object is located on the navigation map displayed by the external terminal device based on the information regarding the object [Para., 91, 108 & 140-141].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Pitzer and Millard by the teachings of Gil, where they are all directed to the same field of endeavor of robotic cleaning devices and the control of them.  Where one would have been motivated to modify Pitzer and Millard, by the use of a known technique to improve similar devices in the same way, as taught by Gil.  Where in this instance the modification of Pitzer and Millard who are directed to cleaning devices and do not have their system specifically have their robot communicate with a remote device which displays a UI that displays the location of the robot.  This would be advantageous to the user as it would all the user to quickly and easily identify the location of the robotic cleaner if it were to become stuck or lost whilst cleaning.  
Regarding claim 24 where all the limitations of claim 21 are disclosed by Pitzer and Millard as described above.  Where it is not specifically disclosed by either Pitzer nor Millard to have their system also, “the processor is configured to, based on a user command to designate an area in which the object is located as an avoidance area being received from the external terminal device through the communication interface, designate the area in which the object is located as an avoidance area.”  
Gil is directed to a cleaning robot where it can, “the processor is configured to, based on a user command to designate an area in which the object is located as an avoidance area being received from the external terminal device through the communication interface [paragraphs 148-151], designate the area in which the object is located as an avoidance area [Paragraphs 148-151].”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Pitzer and Millard by the teachings of Gil, where they are all directed to the same field of endeavor of robotic cleaning devices and the control of them.  Where one would have been motivated to modify Pitzer and Millard, by the use of a known technique to improve similar devices in the same way, as taught by Gil.  Where in this instance the modification of Pitzer and Millard who are directed to cleaning devices and do not have their system specifically have their robot communicate with a remote device which displays a UI that displays the location of the robot.  This would be advantageous to the user as it would all the user to quickly and easily identify the location of the robotic cleaner if it were to become stuck or lost whilst cleaning.  
Regarding claim 25 where all the limitations of claim 21 are disclosed by Pitzer and Millard as described above.  Where it is not specifically disclosed by either Pitzer nor Millard to have their system also have, “the object of the predetermined type is pet excrement or dangerous material.”  
Gil is directed to a cleaning robot where it can, “the object of the predetermined type is pet excrement or dangerous material [para’s., 90, 123, 150 and 164 ].”    
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed/made to modify Pitzer and Millard by the teachings of Gil, where they are all directed to the same field of endeavor of robotic cleaning devices and the control of them.  Where one would have been motivated to modify Pitzer and Millard, by the use of a known technique to improve similar devices in the same way, as taught by Gil.  Where in this instance the modification of Pitzer and Millard who are directed to cleaning devices and do not have their system specifically have their robot communicate with a remote device which displays a UI that displays the location of the robot.  This would be advantageous to the user as it would all the user to quickly and easily identify the location of the robotic cleaner if it were to become stuck or lost whilst cleaning.  
Regarding claim 27 which is the corresponding method claim for system claim 22 and therefore rejected for the same reasons as stated for claim 22 above.  
Regarding claim 29 which is the corresponding method claim for system claim 24 and therefore rejected for the same reasons as stated for claim 24 above.  
Regarding claim 30 which is the corresponding method claim for system claim 25 and therefore rejected for the same reasons as stated for claim 25 above.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this instance applicant cancelled all the previous claims and presented new claims which are rejected as presented above, with new art.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664